DETAILED ACTION
This action is in response to an amendment filed on May 19, 2021 for the application of Alcorn et al., for a “Prioritized transfer of failure event log data” filed on November 4, 2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application. 
Claim 13 has been amended.

Claims 1-20 are allowed. 
Claim Objections
In view of the applicant’s amendments, the previous objections have been withdrawn.
Claim Rejections - 35 USC § 102/103
In view of the applicant’s arguments/amendments, the previous rejections have been withdrawn.
Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 
After a complete search of all the relevant prior art and in view of applicant’s remarks/arguments, the examiner has determined the claims are in condition for allowance. The following limitations when viewed in combination with the remainder of the claim as a whole place this application in condition for allowance. 
As per independent claims 1, 15, and 16, the examiner finds the novel and non obvious feature of claims, when read as whole to be detecting an occurrence of a system failure in a host node that includes the processor, wherein the host node locally stores a plurality of log files during operation of the host node; receiving a request for failure event log data stored by the host node; identifying an amount of available storage capacity of a remote data storage device that has been designated to receive failure event log data from the host node, wherein the remote data storage device is accessible to the host node; prioritizing data from the plurality of log files to be included in the failure event log data; selecting a subset of the data in order of descending priority for inclusion in the failure event log data until the total amount of the selected data would substantially fill the available storage capacity of the remote data storage device; and transferring, in response to receiving the request, the selected subset of the data from the plurality of log files to the designated remote data storage device.
The closest prior art is Fukumori et al. (U.S. PGPUB 20170235655), which was cited in the previous office action mailed on April 27, 2021. 
Fukumori teaches identifying an amount of available storage capacity of a remote data storage device and prioritizing data from the plurality of log files to be included in the failure event log data ([0009] and [0030]).
However, Fukumori fails to teach the limitations as recited in claims 1, 15, and 16. Therefore, the prior art does not teach the claimed invention as recited in independent claims 1, 15, and 16. Claims 2-14 and 17-20 are allowed because the claims are dependent upon independent claims 1, 15, and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113